Citation Nr: 1311383	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.  The Veteran died in August 1994, and the Appellant is his widow.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In a January 2012 decision, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's January 2012 decision, and remanded the matter to the Board for action consistent with the directives contained in the Joint Motion for Remand.

The appeal is REMANDED to the RO.  VA will notify the Appellant if further action is required.


REMAND

A.  Duty to Notify

Pursuant to the Appellant's January 2007 claim of entitlement to service connection for the cause of the Veteran's death, the RO sent her a Veterans Claims Assistance Act (VCAA) notice letter dated in November 2007.  Therein, the RO did not provide the Appellant with notice of the criteria for establishing service connection for the cause of the Veteran's death, or notice that an effective date would be assigned in the event that the benefit sought was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  As such, the Board finds that a remand is warranted in order for the RO to issue the Appellant notice that fully complies with the VCAA.

B.  Duty to Assist

Subsequent to the August 2012 Court Order, the Appellant submitted several documents the Board finds to be pertinent to issue of whether the Veteran's cause of death was etiologically related to his active duty service.  The Appellant contemporaneously submitted a waiver of RO review of this evidence and, thus, it will be addressed by the Board herein.  38 C.F.R. § 20.1304 (2012).  

Among the evidence submitted since the August 2012 Court Order was a January 2013 opinion rendered by Richard S. Fraser, M.D.  Therein, Dr. Fraser opined that the Veteran glioma manifested itself for the first time as "nonspecific neurological symptoms consistent with seizure activity such as syncope and dizziness while [the Veteran] was in military service."  In rendering this opinion, Dr. Fraser emphasized that the Veteran reported dizziness several times during his active duty service, including during his June 1967 discharge examination.  The doctor then opined that the Veteran's symptoms worsened over time and, eventually, included a tonic-clonic seizure.  Based on this and other evidence of record, Dr. Fraser essentially opined that the Veteran's cause of death was incurred in or due to his active duty service.

Contrary to Dr. Fraser's opinion that the Veteran's "nonspecific neurological symptoms," such as dizziness and syncope, manifested for the first time during the Veteran's active duty service, a June 1963 enlistment report of medical history demonstrated that the Veteran endorsed then experiencing or that he had a history of dizziness or fainting spells.  This suggests that the Veteran first experienced "nonspecific neurological symptoms" prior to his active duty service.  Dr. Fraser did not discuss the significance of this evidence in the January 2013 opinion.  Consequently, the Board finds that Dr. Fraser's January 2013 opinion was predicated on an incomplete or inaccurate factual basis and, thus, is not probative for purposes of determining entitlement to service connection for the cause of the Veteran's death.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Pursuant to the Appellant's above-captioned claim, the RO did not obtain an opinion from a VA examiner as to whether the Veteran's cause of death was etiologically related to his active duty service.  The evidence of record was otherwise negative for a competent opinion addressing the etiological relationship, if any, between the Veteran's cause of death and his active duty service.

Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Given the medical complexity of this issue at hand, the Board finds that a medical opinion is necessary in order to properly adjudicate this claim.  Besides, in this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, in order to satisfy VA's duty to assist, the Board finds a remand is required in order to obtain an opinion from a VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Appellant a fully-compliant VCAA notice letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice letter must include (1) a statement of the condition(s) for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on the Veteran's previously service-connected disorder(s), and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  The RO must then obtain an opinion from a VA examiner as to whether the cause of the Veteran's death is etiologically related to his active duty service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that were reviewed.  Following a review of the evidence of record, to include the January 2013 opinion of Dr. Fraser, and articles of record suggesting a relationship between head injuries and a seizure disorder, as listed on the Veteran's death certificate, and with consideration of the Appellant's statements that she had been informed that the Veteran sustained a head injury in service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cause of death was incurred in, due to, or pre-existed and was aggravated by his active duty service.

The opinion expressed must be supported by complete rationale.  If the examiner is unable to render the requested opinion without resort to speculation, the reason for such inability must be set forth, including identification of any additional information needed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The term "aggravation" means that there was an increase in disability, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.

3.  The RO must review the examination report to ensure that is satisfies the directives of this remand.  If the RO determines that the report is deficit in any way, corrective actions must be undertaken prior to returning the case to the Board for appellate review.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for the cause of the Veteran's death must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

